                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

BEAZLEY INSURANCE COMPANY,                      )
INC., et al.,                                   )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       )            No. 4:18-CV-01689-AGF
                                                )
BROWN & JAMES, P.C., et al.,                    )
                                                )
              Defendants.                       )


                              MEMORANDUM AND ORDER

         This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006).

         The complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different states

and the amount in controversy exceeds $75,000. The complaint alleges that Plaintiffs are

“a Connecticut and foreign corporation, respectively, with offices in New York,”

Defendant Brown & James, P.C. is a “Missouri professional corporation with its principal

place of business in St. Louis, Missouri,” individual Defendants Joseph R. Swift and the

Honorable William Ray Price, Jr. “live[] and work[] in Missouri,” and Defendant
Armstrong Teasdale, LLP is a “Missouri limited liability partnership with its principal

place of business in St. Louis, Missouri.” ECF No. 24 at 9-10.

         Plaintiffs apparently assume that a limited liability partnership is treated like a

corporation and thus is a citizen of its state of organization and its principal place of

business. See 28 U.S.C. § 1332(c)(1). That is incorrect. Rather, a limited liability

partnership is a citizen of every state of which its partners are citizens. See, e.g.,

Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990); Caren v. Collins, 689 F. App’x

75, 76 (2d Cir. 2017) (“For purposes of diversity jurisdiction, a limited partnership has

the citizenship of each of its general and limited partners.”); Antonacci v. City of

Chicago, 640 F. App’x 553, 556 (7th Cir. 2016) (holding that for diversity jurisdiction,

“[i]t is the citizenship of each member of an LLC or an LLP that must be assessed”).

Further, several circuits have concluded that if a partnership has among its partners any

American citizen who is domiciled abroad, the partnership cannot sue or be sued in

federal court based upon diversity jurisdiction. See, e.g., Swiger v. Allegheny Energy,

Inc., 540 F.3d 179, 183 (3d Cir. 2008).

         Thus, in order to determine whether complete diversity of citizenship exists in

this case, the Court must examine the citizenship of each general and limited partner of

Armstrong Teasdale, LLP. See Winbco Tank Co. v. Fagen, Inc., No.

415CV00191SMRHCA, 2015 WL 13064936, at *1 (S.D. Iowa July 13, 2015) (“In other

words, citizenship of any member LLC, LLP, or LP must be detailed through all

layers.”). The complaint contains no allegations concerning the partners of this

Defendant, or their citizenship.

                                               2
          The Court also notes that its Local Rules require every non-governmental

organizational party in a civil case to file a Disclosure of Organizational Interests

Certificate, and if the party is a limited liability partnership, the certificate “must identify

each member of the subject organization and each member’s state of citizenship.” Local

Rule 3-2.09(B)(2). Local Rule 3-2.09’s stated intent is, in part, to “confirm jurisdiction is

proper.” Id.

          Armstrong Teasdale, LLP filed a corporate disclosure form in this case while the

case was pending in the United States District Court for the Southern District of New

York. ECF No. 56. However, the form does not include the information required by this

Court’s Local Rules. Therefore, the Court will require Armstrong Teasdale, LLP to file a

supplemental Disclosure of Organizational Interest. While the Court will not require

Armstrong Teasdale, LLP to list every partner’s state of citizenship, it will require this

Defendant to disclose whether any partner is a citizen of Connecticut or New York, or is

a United States citizen domiciled abroad, so that the Court may confirm jurisdiction is

proper.

                                       CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that within seven (7) days from the date of this

Order, Defendant Armstrong Teasdale, LLP shall file a supplemental Disclosure of

Organizational Interests that discloses whether any partner is a citizen of Connecticut or

New York, or is a United States citizen domiciled abroad.



                                               3
        IT IS FURTHER ORDERED that the Rule 16 conference previously set for

January 16, 2019 is CANCELED, to be rescheduled if appropriate upon confirming

whether the Court has subject matter jurisdiction.


                                             ________________________________
                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE
Dated this 10th day of January, 2019.




                                            4
